DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that arguments in regards to 35 U.S.C. § 102 rejections are moot based on the updated grounds of rejection. The examiner further notes that Bao (U.S.2015/01258 32) further teaches the amended claims. Bao is now relied upon for teachings of providing recommendations based on the health and conditions of the user.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni (U.S. 20180060500) in view of Bao (U.S. 20150125832).
Regarding claim 1, (Currently Amended) A method for cognitive health state learning and personalized advice generation (Ni: Paragraph [0011] “providing user-specific feedback and recommendations regarding personal health activity scheduling” Paragraph [0029] “The machine-learning component 328 may be trained based on tracked user activity and user health metrics…” Cognitive health state learning is taught as learning the health activity for a user and personalized advice generation is taught as recommendations
regarding personal health activity scheduling) by a processor (Ni: Paragraph [0060] “one or more processors” A processor is taught as one or more processors.), comprising: receiving a plurality of health data of a user (Ni: Paragraph [0045] “receiving health data relating to health behavior of one or more users.” Receiving a plurality of health data of a user is taught as receiving health data relating to health behavior of one or more users.), wherein the plurality of health data is representative of feedback information collected from one or more sources associated with the user (Ni: Paragraph [0015] “Health data and work data may be obtained from various sources…health data and work data may be determined from sensor data acquired via a wearable or portable sensor system” the plurality of health data is representative of feedback information collected from one or more sources associated with the user is taught as health data and work data may be obtained from various sources such as wearable or portable sensors.); initializing a machine learning mechanism using the feedback information to learn a health state of the user (Ni: Paragraph [0029] “a machine-learning component 328 to apply machine-learning models and algorithms to the acquired sensor data. The machine-learning component 328 may be trained based on tracked user activity and user health metrics, either for the user or for a broader population of users, to determine relationships between health activities and health outcomes.” Initializing a machine learning mechanism using the feedback information to learn a health state of the user is taught as the machine-learning component may be trained based on tracked user activity and user health metrics, either for the user or for a broader population of users, to determine relationships between health activities and health outcomes.), wherein the machine learning mechanism generates one or more customized communications related to the health state of the user (Ni: Paragraph [0029] “Such machine-learning components also may be incorporated into wearable device 318. In some examples, population-based health data may be initially used to recommend health activity scheduling for a new user for whom little personal data has been accumulated.” Paragraph [0031] “Health data may be used to provide various recommendations to a user.” Machine learning mechanism generates one or more customized communications related to the health state of the user is taught as machine-learning components are applied to population-based health data to used to recommend health activity scheduling for a new user for whom little personal data has been accumulated.); and providing, according to output of the machine learning mechanism (Ni: Paragraph [0068] “the machine learning subsystem 512 may consume signals from the input subsystem 508 and output the results through the communication subsystems 510 and/or display subsystem” Providing, according to output of the machine learning mechanism is taught as the machine learning subsystem may consume signals from the input subsystem and output.),…
Ni does not explicitly disclose… the one or more customized communications to the user to alter one or more activities of the user so as to avoid one or more possible negative impacts upon the health state of the user, wherein providing the one or more customized communications includes providing one or more notifications recommending to alter particular aspects of current activities of daily living (ADL) of the user inclusive of planned future ADLs of the user the ADLs of the user anticipated to consist of elements that would adversely affect a specific health condition of the user according to the health data as predictably determined according to the feedback information.
Bao further teaches the one or more customized communications to the user to alter one or more activities of the user (Bao: Paragraph [0483] “can predict the preventive health care recommendation based on the one or more habits information received from the context module” The one or more customized communications to the user to alter one or more activities of the user is taught as can predict the preventive health care recommendation based on the one or more habits from a user.) so as to avoid one or more possible negative impacts upon the health state of the user (Bao: Paragraph [0497] “Further, the system can be configured to provide useful treatment tips based on the periodic trends. An example of such tips may include “Avoid sugars product when the BG is low or high”. Furthermore, the system can be configured to provide periodic recommendations of medicines and items to the user” So as to avoid one or more possible negative impacts upon the health state of the user is taught as providing a recommendation to avoid eating sugar to avoid a negative impact based on the users health or condition.), wherein providing the one or more customized communications includes providing one or more notifications recommending to alter (Bao: Paragraph [0470] “continuously analyzes the data such as to quickly provide recommendations/advice associated with the habits. In an embodiment, the controller module 3160 can be configured to predict the preventive health care recommendations to the user 1348 based on the stored one or more rules and the habits information received from the user” Providing the one or more customized communications includes providing one or more notifications recommending to alter is taught as provide recommendations/ advice associated with the habits collected from users to provide preventative healthcare suggestions.) particular aspects of current activities of daily living (ADL) of the user (Bao: Paragraph [0399] “In one embodiment using the optional mobile monitoring hardware, the system determines Activities of Daily Living (ADL) as the number of calories burned by the patient's body during normal daily activities using accelerometers. The accelerometers can also determine the Calories Burned by Exercise as the number of calories burned by the exercises selected by the patient. Also included, is the level and intensity of the patient's activities. In one embodiment without the optional mobile monitoring hardware, the system approximates the Activities of Daily Living (ADL) as an average of calories expected to be burned by the patient's body during normal daily activities, and in one case is estimated at 20% or REE.” The monitoring hardware monitors the current Activities of daily living of the user.), inclusive of planned future ADLs of the user (Bao: Paragraph [0331] “Dietary Therapy: A diet that is individually planned and takes into account the patient's overweight status in order to help create a deficit of 500 to 1,000 kcal/day should be an integral part of any weight loss program.” Inclusive of planned future ADLs of the user is taught as the individually planned diet for a patient.) anticipated to consist of elements that would adversely affect a specific health condition of the user according to the health data (Bao: Paragraph [0403] “exercise recommendation and monitoring process. First, the process determines and recommends an exercise routine that is customized to the patient's medical condition (3140). The process then captures patient exercise activity using micro-electromechanical systems (MEMS) sensors (3142).” The ADLs of the user anticipated to consist of elements that would adversely affect a specific health condition of the user according to the health data is taught as the exercise recommendation which is customized to a patient’s medical condition based on the patients exercise activity (i.e. health data). [0230] “The electronic circuitry housed in the watch case 1380 detects adverse conditions such as falls or seizures.” The elements that would adversely affect a health condition are taught as the adverse conditions such as falls or seizures that are recorded by sensors.) as predictably determined according to the feedback information (Bao: Paragraph [0483] “predict the preventive health care recommendation based on the one or more habits information received from the context module” Predictably determined according to the feedback information is taught as predict the preventive health care recommendation based on the one or more habits.).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the smart health activity system of Ni with the rules and predictive models of Bao in order to allow providing preventive health care recommendations utilizing rules and HMM models, thereby allowing regular monitoring of basic wellness to improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care (Bao: Paragraph [0025] “the system is simple to install. Regular monitoring of the basic wellness parameters provides significant benefits in helping to capture adverse events sooner, reduce hospital admissions, and improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care.”).

Claim 9 and 16 is similarly rejected refer to claim 1 for further analysis.

Regarding claim 2, (Original) Ni in view of Bao teaches the method of claim 1, Ni further teaches further including cognitively reasoning (Ni: Paragraph [0028] “Any suitable correlations between personal health activity scheduling and health outcomes may be determined.” Cognitive reasoning is taught as the computing system identifying any suitable correlations between personal health activity scheduling and health. The system takes into account the user’s data in order to optimize and customize recommendations.) and interacting with the user for collecting the feedback information (Ni: Paragraph [0027] “In addition to sensor data collected by the user device 302, relationships between personal health activity scheduling and personal health outcome also may be determined based at least partially on user inputs.” Interacting with the user for collecting the feedback information is taught as the personal health outcome also may be determined based at least partially on user inputs.). 

Claim 10 and 17 is similarly rejected refer to claim 2 for further analysis.

Regarding claim 3, (Currently Amended) Ni in view of Bao teaches the method of claim 1, Ni further teaches wherein the health state includes at least one or more medical conditions, a subjective well-being (SWB) of the user, an emotional state of the user, biometric data (Ni: Paragraph [0047] “determine health data in the form of personal health outcomes, e.g. health benefits and efficiencies, related to the performing of certain health activities. Examples of personal health outcomes include sleep quality (e.g. hours slept, restlessness during sleep), exercise efficiency (e.g. calories burned per minute, total calories burned, heart rate), and potentially other outcomes such as body weight, body mass index, and weight loss.” Biometric data is taught as the sensor data analyzed for heart rate or calories burned.), behavior patterns (Ni: Paragraph [0002] “configured to receive health data relating to health behavior, the health data comprising information regarding a relationship between health activity scheduling and health outcome, receive work data relating to work activities, compare the health data and the work data to determine a time at which to recommend performing a health activity” Behavior patterns is taught as health behavior of the user.), a health profile of the user, or a combination thereof.  

Claim 11 is similarly rejected refer to claim 3 for further analysis.

Regarding claim 7, (Original) Ni in view of Bao teaches the method of claim 1, Ni further teaches further including adjusting future customized communications according to updated feedback information (Ni: Paragraph [0053] “A user feedback loop may be further implemented, at 430, to incorporate user preferences and assessments to improve recommendation efficiency, for example, by adjusting a future comparison of work and health data.” Adjusting future customized communications according to updated feedback information is taught as improving recommendation efficiency by adjusting a future comparison of work and health data (i.e. updated feedback information).).  

Regarding claim 18, (Currently Amended) Ni in view of Bao teaches the computer program product of claim 16, Ni further teaches wherein the health state includes at least one or more medical conditions, a subjective well-being (SWB) of the user, an emotional state of the user, biometric data (Ni: Paragraph [0047] “determine health data in the form of personal health outcomes, e.g. health benefits and efficiencies, related to the performing of certain health activities. Examples of personal health outcomes include sleep quality (e.g. hours slept, restlessness during sleep), exercise efficiency (e.g. calories burned per minute, total calories burned, heart rate), and potentially other outcomes such as body weight, body mass index, and weight loss.” Biometric data is taught as the sensor data analyzed for heart rate or calories burned.), behavior patterns (Ni: Paragraph [0002] “configured to receive health data relating to health behavior, the health data comprising information regarding a relationship between health activity scheduling and health outcome, receive work data relating to work activities, compare the health data and the work data to determine a time at which to recommend performing a health activity” Behavior patterns is taught as health behavior of the user.), a health profile of the user, or a combination thereof.

Regarding claim 5, (Currently Amended) Ni in view of Bao teaches the method of claim 1, Ni does not explicitly teach further including: implementing a series of rules for using a predictive model; and using the feedback information, a health state profile of the user, one or more of the 
Bao further teaches including: implementing a series of rules (Bao: Paragrpah [0490] “The system is configured to constantly monitor user health information and apply one or more rules such as to provide preventive health care recommendations to the user.” Series of rules is taught as applying one or more rules for determining predictive health care recommendation.) for using a predictive model (Bao: Paragraph [0179] “The recognition models can include a Hidden Markov Model (HMM), a dynamic programming model, a neural network, a fuzzy logic, or a template matcher, among others. These models may be used singly or in combination.” The predictive model is taught as the Hidden Markov Model which is used to model a number of user habits and activities.); and using the feedback information, a health state profile of the user (Bao: Paragraph [0132] “The software also analyzes the face, which is usually a mirror of the emotional state of the observed subject.” The feedback information and health state profile of the user is taught as the software analyzing different factors for example the face and observe the emotional state of the observed subject. The system tracks the overall health and well-being status of a patient or user.), one or more of the current ADL of the user (Bao: Paragraph [0399] “ In one embodiment using the optional mobile monitoring hardware, the system determines Activities of Daily Living (ADL) as the number of calories burned by the patient's body during normal daily activities using accelerometers. The accelerometers can also determine the Calories Burned by Exercise as the number of calories burned by the exercises selected by the patient. Also included, is the level and intensity of the patient's activities. In one embodiment without the optional mobile monitoring hardware, the system approximates the Activities of Daily Living (ADL) as an average of calories expected to be burned by the patient's body during normal daily activities, and in one case is estimated at 20% or REE.” The monitoring hardware monitors the current Activities of daily living of the user.), context of daily living (CDL) (Bao: Paragraph [0468] “the activities described herein can include office working time, meeting time, the user 1348 schedules, office tea time, office lunch time, tasks, user birth day, party dates, appointments, and the like. Further, the detailed overview of the dynamic habits information of the user” Context of daily living is taught as the inferred activities of the user likely to occur in the users daily life.), or a combination thereof in the predictive model (Bao: Paragraph [0179] “The recognition models can include a Hidden Markov Model (HMM), a dynamic programming model, a neural network, a fuzzy logic, or a template matcher, among others. These models may be used singly or in combination.” The predictive model is taught as the Hidden Markov Model which is used to model a number of user habits and activities [ADL].).  
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the smart health activity system of Ni with the rules and predictive models of Bao in order to allow providing preventive health care recommendations utilizing rules and HMM models, thereby allowing regular monitoring of basic wellness to improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care (Bao: Paragraph [0025] “the system is simple to install. Regular monitoring of the basic wellness parameters provides significant benefits in helping to capture adverse events sooner, reduce hospital admissions, and improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care.”).

Claim 13 and 19 is similarly rejected refer to claim 5 for further analysis

Regarding claim 6, (Currently Amended) Ni in view of Bao teaches the method of claim 1, Ni does not explicitly disclose further including augmenting the user feedback with information from a knowledge domain that describes correlations between the health state, the current ADL, context of daily living (CDL), or a combination thereof of the user.  
	Bao further teaches further including augmenting the user feedback with information from a knowledge domain that describes correlations between the health state (Bao: Paragraph [0476-0477] “Get user's current information and go to step 2. The user current information can include user's current static and dynamic habits information. The system uses the context module 3158 to receive the static and dynamic habits of the user 1348.” “Check the user current information with the information stored in the tables such as described in the FIG. 23. If the information is different from the information stored in the tables, then store the current information in the tables and go to step 3. For example, the system can be configured to check the values received by the context module 3182 with the values already stored in the system, if the values are different or the values is not a null value, then store the current values of the user 1348 and go to step 3” Augmenting the user feedback with information from a knowledge domain that describes correlations between the health state is taught as taking the users current information which includes the users static and dynamic habits and compare it with the information stored in the tables. Augmenting in this context is when values are stored to the table after it is determined that they are different.), the current ADL (Bao: Paragraph [0399] “ In one embodiment using the optional mobile monitoring hardware, the system determines Activities of Daily Living (ADL) as the number of calories burned by the patient's body during normal daily activities using accelerometers. The accelerometers can also determine the Calories Burned by Exercise as the number of calories burned by the exercises selected by the patient. Also included, is the level and intensity of the patient's activities. In one embodiment without the optional mobile monitoring hardware, the system approximates the Activities of Daily Living (ADL) as an average of calories expected to be burned by the patient's body during normal daily activities, and in one case is estimated at 20% or REE.” The monitoring hardware monitors the current Activities of daily living of the user.), context of daily living (CDL) (Bao: Paragraph [0468] “the activities described herein can include office working time, meeting time, the user 1348 schedules, office tea time, office lunch time, tasks, user birth day, party dates, appointments, and the like. Further, the detailed overview of the dynamic habits information of the user” Context of daily living is taught as the inferred activities of the user likely to occur in the users daily life.), or a combination thereof of the user.  
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the smart health activity system of Ni with the method of comparing dynamic and static habits to stored data of Bao in order to allow taking the users current information which includes the users static and dynamic habits and compare it with the information stored in the tables, thereby allowing regular monitoring of basic wellness to improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care (Bao: Paragraph [0025] “the system is simple to install. Regular monitoring of the basic wellness parameters provides significant benefits in helping to capture adverse events sooner, reduce hospital admissions, and improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care.”).

Claim 14 is similarly rejected refer to claim 6 for further analysis

Regarding claim 8, (Currently Amended) Ni in view of Bao teaches the method of claim 1, Ni does not explicitly disclose further including adjusting one or more of the ADL, one or more contexts of daily living (CDL), or a combination thereof based on the customized communications.
Bao further teaches further including adjusting one or more of the ADL, one or more contexts of daily living (CDL) (Bao: Paragraph [0468] “the activities described herein can include office working time, meeting time, the user 1348 schedules, office tea time, office lunch time, tasks, user birth day, party dates, appointments, and the like. Further, the detailed overview of the dynamic habits information of the user” Context of daily living is taught as the inferred activities of the user likely to occur in the users daily life.), or a combination thereof based on the customized communications (Bao: Paragraph [0500] “In an example, if the BMI is greater than 30 then the system can send a message displaying “You are obese and you must lose weight” and recommend “diet and exercise schedule for the user”. …The system may provide recommendations such as “lose no more than 1 pound to 2 pounds a weak” or “begin with a goal of losing 10 percent of your current weight”. In an example, one pound equals 3,500 calories and to lose 1 pound a week, you need to eat 500 calories or burn 500 calories. It's best to work out some combination of both eating less and being more physically active.” Adjusting one or more activities of daily living (ADL)) based on the customized communications is taught as personalized recommendations based on the user information for example if the BMI is greater than 30 then the system can send a message displaying “You are obese and you must lose weight” and recommend “diet and exercise schedule for the user.” This is a method of adjusting the activities of daily living of a user based on a suggested recommendation.).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the smart health activity system of Ni with the method of adjusting a user’s activities of Bao in order to allow taking the users current information which includes the users static and dynamic habits and compare it with the information stored in the tables, thereby allowing regular monitoring of basic wellness to improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care (Bao: Paragraph [0025] “the system is simple to install. Regular monitoring of the basic wellness parameters provides significant benefits in helping to capture adverse events sooner, reduce hospital admissions, and improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care.”).

Regarding claim 15, (Currently Amended) Ni in view of Bao teaches the system of claim 9, Ni does not explicitly disclose further including: adjusting future customized communications according to updated feedback information; orAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Appl. No.: 15/700,448 adjusting one or more of the ADLs, one or more contexts of daily living (CDL), or a combination thereof based on the customized communications.
(Bao: Paragraph [0477] “Check the user current information with the information stored in the tables such as described in the FIG. 23. If the information is different from the information stored in the tables, then store the current information in the tables and go to step 3. For example, the system can be configured to check the values received by the context module 3182 with the values already stored in the system, if the values are different or the values is not a null value, then store the current values of the user 1348 and go to step 3.” The values stored are adjusted according to the new values in which they are compared to. Paragraph [0479] “Search the most suitable recommendation depending on the habits information” If the values are determined to be different they are stored [updated] and then the most suitable recommendation is suggested based on the newly stored and matched values. Refer to the 5 steps from paragraph [0476-0479]); orAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Appl. No.: 15/700,448 adjusting one or more of the ADLs, one or more contexts of daily living (CDL) (Bao: Paragraph [0468] “the activities described herein can include office working time, meeting time, the user 1348 schedules, office tea time, office lunch time, tasks, user birth day, party dates, appointments, and the like. Further, the detailed overview of the dynamic habits information of the user” Context of daily living is taught as the inferred activities of the user likely to occur in the users daily life.), or a combination thereof based on the customized communications (Bao: Paragraph [0500] “In an example, if the BMI is greater than 30 then the system can send a message displaying “You are obese and you must lose weight” and recommend “diet and exercise schedule for the user”. …The system may provide recommendations such as “lose no more than 1 pound to 2 pounds a weak” or “begin with a goal of losing 10 percent of your current weight”. In an example, one pound equals 3,500 calories and to lose 1 pound a week, you need to eat 500 calories or burn 500 calories. It's best to work out some combination of both eating less and being more physically active.” Adjusting one or more activities of daily living (ADL)) based on the customized communications is taught as personalized recommendations based on the user information for example if the BMI is greater than 30 then the system can send a message displaying “You are obese and you must lose weight” and recommend “diet and exercise schedule for the user.” This is a method of adjusting the activities of daily living of a user based on a suggested recommendation.).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the smart health activity system of Ni with the method of adjusting a user’s activities of Bao in order to allow taking the users current information which includes the users static and dynamic habits and compare it with the information stored in the tables, thereby allowing regular monitoring of basic wellness to improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care (Bao: Paragraph [0025] “the system is simple to install. Regular monitoring of the basic wellness parameters provides significant benefits in helping to capture adverse events sooner, reduce hospital admissions, and improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care.”).

Regarding claim 20, (Currently Amended) Ni in view of Bao teaches the computer program product of claim 16, Ni does not explicitly disclose further including an executable portion that: augments the user feedback with information from a knowledge domain that describes 
Bao further teaches further including an executable portion that: augments the user feedback with information from a knowledge domain that describes correlations between the health state (Bao: Paragraph [0476-0477] “Get user's current information and go to step 2. The user current information can include user's current static and dynamic habits information. The system uses the context module 3158 to receive the static and dynamic habits of the user 1348.” “Check the user current information with the information stored in the tables such as described in the FIG. 23. If the information is different from the information stored in the tables, then store the current information in the tables and go to step 3. For example, the system can be configured to check the values received by the context module 3182 with the values already stored in the system, if the values are different or the values is not a null value, then store the current values of the user 1348 and go to step 3” Augmenting the user feedback with information from a knowledge domain that describes correlations between the health state is taught as taking the users current information which includes the users static and dynamic habits and compare it with the information stored in the tables. Augmenting in this context is when values are stored to the table after it is determined that they are different.), the current ADL The monitoring hardware monitors the current Activities of daily living of the user., context of daily living (CDL) (Bao: Paragraph [0468] “the activities described herein can include office working time, meeting time, the user 1348 schedules, office tea time, office lunch time, tasks, user birth day, party dates, appointments, and the like. Further, the detailed overview of the dynamic habits information of the user” Context of daily living is taught as the inferred activities of the user likely to occur in the users daily life.), or a combination thereof of the user; adjusts one or more of the ADL, one or more contexts of daily living (CDL), or a combination thereof based on the customized communications (Bao: Paragraph [0500] “In an example, if the BMI is greater than 30 then the system can send a message displaying “You are obese and you must lose weight” and recommend “diet and exercise schedule for the user”. …The system may provide recommendations such as “lose no more than 1 pound to 2 pounds a weak” or “begin with a goal of losing 10 percent of your current weight”. In an example, one pound equals 3,500 calories and to lose 1 pound a week, you need to eat 500 calories or burn 500 calories. It's best to work out some combination of both eating less and being more physically active.” Adjusting one or more activities of daily living (ADL)) based on the customized communications is taught as personalized recommendations based on the user information for example if the BMI is greater than 30 then the system can send a message displaying “You are obese and you must lose weight” and recommend “diet and exercise schedule for the user.” This is a method of adjusting the activities of daily living of a user based on a suggested recommendation.); or adjusts future customized communications according to updated feedback information (Bao: Paragraph [0399] “. In one embodiment without the optional mobile monitoring hardware, the system approximates the Activities of Daily Living (ADL) as an average of calories expected to be burned by the patient's body during normal daily activities, and in one case is estimated at 20% or REE.” Future ADLs of the user is taught as the system approximates the Activities of Daily Living (ADL) as an average of calories expected to be burned by the patient's body during normal daily activities.).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the smart health activity system of Ni with the method of adjusting a user’s activities of Bao in order to allow taking the users current information which includes the users static and dynamic habits and compare it with the information stored in the tables, thereby allowing regular monitoring of basic wellness to improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care (Bao: Paragraph [0025] “the system is simple to install. Regular monitoring of the basic wellness parameters provides significant benefits in helping to capture adverse events sooner, reduce hospital admissions, and improve the effectiveness of medications, hence, lowering patient care costs and improving the overall quality of care.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123